Case 1:20-cv-03198-JMS-MG Document 62 Filed 06/29/21 Page 1 of 2 PageID #: 438




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

   PATRICK L. WYATT,                                  )
                                                      )
                                 Plaintiff,           )
                                                      )
                        vs.                           )      No. 1:20-cv-03198-JMS-MG
                                                      )
   FIVE STAR TECHNOLOGY SOLUTIONS, LLC,               )
                                                      )
                                 Defendant.           )


                ORDER ADOPTING REPORT AND RECOMMENDATION

        Magistrate Judge Mario Garcia submitted his Report and Recommendation on Defendant

Five Star Technology Solutions, LLC's ("Five Star") Motion for Sanctions, [Filing No. 52],

regarding pro se Plaintiff Patrick Wyatt's failure to comply with the Court's April 9, 2021 Order

in which it ordered Mr. Wyatt to cease harassing Five Star and its employees, [Filing No. 45].

[Filing No. 58.] In his Report and Recommendation, Magistrate Judge Garcia recommended that

the Court grant Five Star's Motion for Sanctions to the extent that this matter should be dismissed

with prejudice; Mr. Wyatt should be ordered to pay Five Star's attorneys' fees and costs incurred

in connection with filing and briefing the Motion for Sanctions, [Filing No. 52], and the Motion

for Order to Show Cause, [Filing No. 18]; and Mr. Wyatt should be ordered to cease any further

harassment of Five Star, its employees, and its counsel. [Filing No. 58.]

        The parties were afforded due opportunity pursuant to statute and the rules of this Court to

file objections, and none were filed. The Court, having considered the Magistrate Judge's Report

and Recommendation, hereby adopts the Magistrate Judge's Report and Recommendation. [Filing

No. 58.] Accordingly, the Court GRANTS Five Star's Motion for Sanctions, [52], to the extent

that:

                                                 1
Case 1:20-cv-03198-JMS-MG Document 62 Filed 06/29/21 Page 2 of 2 PageID #: 439




       •   This action is DISMISSED WITH PREJUDICE;

       •   Mr. Wyatt is ORDERED to pay Five Star's attorneys' fees and costs incurred
           in connection with filing and briefing the Motion for Sanctions, [Filing No. 52],
           and the Motion for Order to Show Cause, [Filing No. 18]. The amount of
           attorneys' fees and costs to be awarded, addressed in Five Star's Petition for
           Attorneys' Fees and Costs, [Filing No. 59], will be ruled upon in due course;

       •   Mr. Wyatt is ORDERED to cease any further harassment of Five Star, its
           employees, Seyfarth Shaw LLP, and its counsel of record in this action,
           including via telephone, email, and social media.

Final judgment will enter after the Court has ruled on Five Star's Petition for Attorneys' Fees and

Costs. [Filing No. 59.]




       Date: 6/29/2021




Distribution via ECF only to all counsel of record

Distribution via United States Mail to:

Patrick L. Wyatt
8314 Picadilly Lane
Indianapolis, IN 46256




                                                2
